Name: Commission Regulation (EEC) No 3644/84 of 20 December 1984 fixing the reference prices for fishery products for the 1985 fishing year
 Type: Regulation
 Subject Matter: foodstuff;  prices;  fisheries
 Date Published: nan

 22. 12. 84 Official Journal of the European Communities No L 335/49 COMMISSION REGULATION (EEC) No 3644/84 of 20 December 1984 fixing the reference prices for fishery products for die 1985 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular the first subparagraph of Article 21 (6) thereof, Whereas the reference prices for the tuna specified in Annex III to Regulation (EEC) No 3796/81 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3796/81 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas, for the frozen products specified in Annex V to Regulation (EEC) No 3796/81 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; Whereas, because of the volume and the conditions of importation of certain products, it is not necessary to fix immediately a reference price for these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Whereas Article 21 ( 1 ) of Regulation (EEC) No 3796/81 provides, among other things, for reference prices valid for the Community to be fixed each year, by product category, for the products specified in Annexes I, II , III, IV (B) and V to that Regulation ; Whereas Article 21 (2) of Regulation (EEC) No 3796/81 provides that the reference price for the products specified in Annex I (A) and (D) thereto must be equal to the withdrawal price fixed in accordance with Article 12(1 ) thereof ; Whereas the withdrawal prices for the 1984 fishing year for the fishery products specified in Annex I (A) and (D) to Regulation (EEC) No 3796/81 were fixed by Commission Regulation (EEC) No 3580/84 (2) ; HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1985 fishing year for the products specified in Annexes I, II , III, IV (B) and V to Regulation (EEC) No 3796/81 shall be as shown in the Annex hereto. Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3796/81 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16(1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; whereas the reference prices for those products should therefore be 85 % of the guide prices fixed by Council Regulation (EEC) No 3432/84 (3) ; Article 2 (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 332, 20. 12. 1984, p . 43. V) OJ No L 318, 7. 12. 1984, p . 3 . This Regulation shall enter into force on 1 January 1985. No L 335/50 Official Journal of the European Communities 22. 12. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission 22. 12. 84 Official Journal of the European Communities No L 335/51 ANNEX 1 . Reference prices for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 Fresh or chilled products Reference prices (ECU/tonne) Species l Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Herring I 1 0 0 242 242 03.01 B I a) 1 aa) and 2 0 0 227 227 03.01 B I a) 2 aa) 3 0 0 143 143 Sardines l 1 0 0 251 160 03.01 B I d) 1 2 0 0 251 160 (a) from the Adantic H 3 0 0 388 160 4 0 0 251 160 I 1 0 0 206 131 (b) from the Mediterra ­ nean | 2 3 4 0 0 0 0 0 0 206 319 206 131 131 131 Dogfish l 1 506 371 479 338 (Squalus acanthias) 2 432 304 405 270 ex 03.01 B I e) 1 aa) 3 236 169 203 135 Dogfish l 1 521 391 488 326 (Scyliorhinus spp) 2 521 391 456 326 ex 03.01 B I e) 1 aa) 3 358 260 293 163 Redfish l 1 0 0 665 665 03.01 B I f) 1 2 0 0 665 665 3 0 0 562 562 Cod l 1 804 759 580 446 (Gadus morrhua) 2 804 759 580 446 ex 03.01 B I h) 1 3 759 625 446 357 4 607 420 348 250 5 429 250 259 170 Saithe l 1 449 449 349 349 03.01 B I ij) 1 2 449 449 349 349 3 444 444 344 344 J 4 369 270 195 145 Haddock l 1 595 529 463 397 03.01 B I k) 1 2 595 529 463 397 3 509 430 357 245 J 4 483 404 351 245 Whiting ¢ 1 487 457 365 244 03.01 B 11) 1 2 487 457 365 244 3 463 371 335 140 4 335 225 244 140 Ling l 1 596 456 491 350 03.01 B I m) 1 2 582 442 477 336 J 3 526 385 420 280 Mackerel l 1 0 0 202 202 (Scomber scornbrus) 2 0 0 202 179 ex 03.01 B I o) 1 aa) and 3 0 0 202 167 ex 03.01 B I o) 2 aa) Jl l (') The freshness categories, sizes and presentations are those denned pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . No L 335/52 Official Journal of the European Communities 22. 12. 84 Fresh or chilled products Reference prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B (') Extra, A (') B (') Anchovies I 0 0 340 219 03.01 B I p) 1 2 0 0 413 219 3 0 0 340 219 4 0 0 141 141 Plaice |l 1 556 525 303 303 03.01 B I q) 1 \ 2 556 525 303 303  1 January to l 3 525 494 303 303 30 April 1985 \ 4 414 383 296 296 1 758 716 413 413  1 May to 2 758 716 413 413 31 December 1985 H 3 716 674 413 413 4 564 522 404 404 Hake l 1 1 825 1 723 1 419 1 318 (Merluccius merluccius) 2 1 825 1 723 1 419 1 318 ex 03.01 B 1 1) 1 J 3 1 581 1 480 1 257 1 054 Simply boiled in water Size (') . Reference prices (ECU/tonne) A (') B (') Shrimps of the genus 1 869 735 Crangon crangon 2 401 401 ex 03.03 A IV b) 1 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 3796/81 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3796/81 CCT heading No Description Reference prices(ECU/tonne) A. Frozen products falling within CCT heading No 03.01 : 03.01 Bid) 2 Sardines (Sardina pilchardus) 331 03.01 B I s) 2 Sea bream of the species Dentex dentex and Pagellus spp 1 051 B. Frozen products falling within CCT heading No 03.03 : I 03.03 B IV a) 1 aa) Squid (Loligo spp) : l  Loligo vulgaris : not cleaned 2 061 cleaned I  Loligo pealei : not cleaned I cleaned I  Other species : not cleaned I cleaned I 03.03 B IV a) 1 bb) Squid (Todarodes sagittatus) : not cleaned 978 cleaned I 03.03 B IV a) 1 cc) * Squid (Illex spp) : \  Illex illecebrosus : not cleaned II cleaned 1 028  Other species : not cleaned 1 028 1 cleaned 03.03 B IV a) 2 Cuttle-fish of the species Sepia officinalis, RossiaIl macrosoma and Sepiola rondeleti 1 329 03.03 B IV a) 3 Octopus 1 009 22. 12. 84 Official Journal of the European Communities No L 335/53 3. Reference prices for die products listed in Annex III to Regulation (EEC) No 3796/81 Tuna, fresh, chilled or frozen, for the industrial manufacture of products falling within heading No 16.04  subheading 03.01 B I c) 1 . Product Reference prices (ECU/tonne) Whole Gilled and gutted Other A. Yellowfin tuna (Thunnus albacares) : I 1 . weighing more than 10 kg each (') 731 833 906 2. weighing not more than 10 kg each (') 665 758 825 B. Albacore (Thunnus alalunga) : l 1 . weighing more than 1 0 kg each (') 833 949 1 033 2. weighing not more than 10 kg each (') 1 060 1 208 1 314 C. Other species 468 534 580 (') Reference to weight applies to whole products. 4. Reference prices for die products listed in Annex IV (B) and V to Regulation (EEC) No 3796/81 Frozen products falling within subheadings 03.01 B I, B II and 16.04 GI Species Presentation Reference prices (ECU/tonne) 1 . Redfish Whole fish :  With or without head 723  Other 1 101 Fillets :  With bones (standard) 1 441  Boneless 1 694  Blocks in immediate packing weighing not more than 4 kg 1 902 Minced blocks 895 2. Cod Whole fish :  With or without head 865 -  Other 1 293 Fillets :  Industrial blocks, with bones (standard) 1 866  Industrial blocks, boneless 2 133  Individual fillets, with skin 1 983  Individual fillets, skinless 2 309  Blocks in immediate packing weighing not more than 4 kg 2 391 Minced blocks 982 3. Saithe Whole fish :  With or without head 560  Other 836 Fillets :  Industrial blocks, with bones (standard) 1 153  Industrial blocks, boneless 1 269  Individual fillets, with skin 1 189  Individual fillets, skinless 1 330  Blocks in immediate packing weighing not more than 4 kg 1 427 Minced blocks 648 No L 335/54 Official Journal of the European Communities 22. 12. 84 Species Presentation Reference prices (ECU/tonne) 4. Haddock Whole fish : \ I  With or without head 706  Other 994 Fillets :  Industrial blocks, with bones (standard) 1 704  Industrial blocks, boneless 2130  Individual fillets, with skin 1 931 : Individual fillets, skinless 2 172  Blocks in immediate packing weighing not more than 4 kg 2 272 I Minced blocks 792 5. Mackerel Whole fish :  With head 313 l  Headless 348 I  Sides 482 l Fillets 608 6. Hake Whole fish :  With or without head 654 \  Other 988 I Fillets : I  Industrial blocks, with bones (standard) 1 000  Industrial blocks, boneless 1 188  Individual fillets, with skin 1 069 l  Individual fillets, skinless 1 256  Blocks in immediate packing weighing not more than 4 kg 1 327 I Minced blocks 772